HOUGH, Circuit Judge
(after stating the facts as above). [1] If discharges in bankruptcy depended (as they once did) upon a vote of creditors, doubtless the method of conducting business hereinabove displayed would not .induce most men to grant the privilege prayed for. But a discharge under the present act is a legal right, unless some ob*307jection be filed and affirmatively sustained, for reasons specifically enumerated in section 14 of the statute, and not otherwise.
[2] The objections herein, though put in several ways, amount to this, viz.: That the drug store really belonged to Jacob S. Kaufman, and, not having been included in his schedules, he is guilty of concealing assets and making a false oath, and therefore should not be disr charged. There is a portion of one objection, which apparently seeks to assert that discharge should be refused because the surrender or transfer of the drug store from the Kaufmans to the Cantarows on April 22, 1912, was in fraud of creditors. This may be quite true, but the only conveyance of that kind which by section 14 of the act is made ground for'refusing discharge is a transfer within four months of petition filed, and this transfer was nearly two years old when -the petition herein was presented.
The sole question raised by this appeal is" whether, within the statutory period, Kaufman owned the drug store or conveyed the same. It is apparently true that the Cantarows, who undoubtedly owned it in 1906, thereafter so arranged matters as to -afford out of the business a livelihood to their sister and brother-in-law, giving them an opportunity to become owners upon payment of sums of money, too moderate to be explained otherwise than by family affection. There was no secrecy about this; all creditors could discover the actual status of affairs by investigating the public record office. One may suspect that the bankrupt’s brother is really a servant, but there is no' proof. Yet he took title from the Cantarows, who, if they wished to benefit the bankrupt without giving him property subject to payment of his debts, had the right of so doing, if the forms of law were observed. Regal formalities were observed, and we conclude with the District Judge that as matter of fact Kaufman did not own the drug store in question, nor any share thereof, for nearly two years prior to bankruptcy.
The order appealed from is affirmed, with costs.

<gn^For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes